Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

Applicant arguments relate to amended claim limitations stating “determining, by the device and based on a coverage index and a capacity index, a regional score for the geographic wherein the coverage index and the capacity index are identified based on the geographic data”.
Examiner has clarified the teachings of Srivastava et al. (US 2019/0037465 A1) in view of Tapia (US 2017/0353991 A1) to show above claim limitations. 
 	Here, Srivastava discloses receiving, by a device, geographic data (using the various and numerous individual definitions in the instant specification for geographic data including signal strength, here Srivastava in [0037], discloses signal strength as data received and/or location of activity as associated with particular network nodes [0034]) relating to a geographic region of a network (see [0032], “socio parameters 
receiving, by the device, user equipment data (according to applicant instant specification user equipment data may include signal strength, here [0037] discloses signal strength) relating to user equipment of the network; 
 	receiving, by the device, node data corresponding to one or more nodes of the network (here, applicant’s written description discloses node data as rate of network traffic, a download  volume here [0109] discloses “A) Filter Based Bandwidth Estimation: In an embodiment, the electronic device 100 includes a bandwidth estimation logic to determine an estimated bandwidth (BW.sub.E).  A DCT module keeps track of data Tx/Rx rates”) therefore “rate” of network traffic is considered; 
associating, by the device, the user equipment data and the node data with the geographic data based on relative locations of the user equipment, the one or more nodes, and the geographic region (see [0043], “determining a Socio VoWiFi metric for each of the nodes based on a plurality of socio parameters associated with each of the nodes” and social socio parameters may include social activities, connection status, quality parameters, and a growth poll period. The social activities may include time of user activity, and location of user activity. );

 	determining (see “estimation”), by the device, a regional score (according to instant specification, geographic region may be “one or more nodes”, therefore, [0108] a “Performance Score Estimation” which is derived by analyzing various connection parameters dynamically”) and based on a coverage index (performance score is based on numerous factors including Cross Layer Score [0120], where cross layer relates to coverage via Round Trip Time and Packet Loss) and a capacity index (performance score is based on numerous factors including capacity score in [0117]),
	
wherein the coverage index and the capacity index area identified based on the geographic data ([0032] The determining the performance of each of the nodes may include:.. socio parameters associated with each of the nodes, [0033] The plurality of socio parameters may include social activities, [0034] The social activities may include time of user activity, and location of user activity.);



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-20) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-20) US Patent 10,652,699 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,652,699 B1 with obvious wording variations. Take an example of comparing claims (1-20)  of pending application and claims (1-20)  of US Patent 10,652,699 B1:
Pending Application (16/848,185)
US Patent 10,652,699 B1 

1.    A method, comprising:
receiving, by a device, geographic data relating to a geographic region of a network; receiving, by the device, user equipment data relating to user equipment of the network; receiving, 
determining, by the device and based on a coverage index and a capacity index, a regional score for the geographic region;
wherein the coverage index and the capacity index are identified based on the geographic data;
generating, by the device, a recommendation to service the geographic region based on the regional score; and
performing, by the device, an action based on the recommendation.

information relating to a geographic region of a network, wherein the geographic data comprises information

 information regarding one or more of an average signal strength and coverage index.

network analytics data, associated with the geographic region, received during a particular period of time, and
location information that defines boundaries of the geographic region.


information relating to a geographic region of a network, wherein the geographic data comprises information

Instant claims are broader in comparison to patented claim 1.  information regarding one or more of an average signal strength and coverage index.
 
    3. The method of claim 1, wherein identifying the capacity index comprises: determining the capacity index based on one or more of a user count, a user count threshold, or a trigger event associated with each of the one or more nodes, wherein the trigger event occurs when the user count satisfies the user count threshold. 
Note similarities wherein information relating to a geographic region of a network, wherein the geographic data comprises information

Instant claims are broader in comparison to patented claim 1. Patented claims are more specific and identify information regarding one or more of an average signal strength and coverage index.
4.    The method of claim 1, wherein the node data includes information distinguishing the one or more nodes from other nodes by specifying that the one or more nodes are inbuilding nodes.
 
    4. The method of claim 1, further comprising: assigning a respective weight to each of the coverage index and the capacity index, wherein the respective weight is adjustable by a user via a client device to be one of 
information relating to a geographic region of a network, wherein the geographic data comprises information

Instant claims are broader in  information regarding one or more of an average signal strength and coverage index.

ranking the geographic region, with respect to other geographic regions, based on the regional score; and
wherein generating the recommendation comprises:
generating the recommendation based on the geographic region being ranked higher than the other geographic regions.
 
    5. The method of claim 1, wherein generating the recommendation comprises: generating a map of the one or more nodes; generating a graphical representation of the geographic region, wherein the graphical representation is indicative of one or more of a location of the geographic region, a need for coverage support of the geographic region, or a need for capacity support of the geographic region; and overlaying the graphical 

6.    The method of claim 1, further comprising:
identifying a coverage index for the geographic region based on the geographic data and the associated user equipment data; and
identifying a capacity index for the geographic region based on the geographic data and the associated node data; and
wherein determining the regional score comprises:
determining the regional score based on the coverage index and the capacity
index.
    6. A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive, from one of a set of network storage devices, geographic data including analytics information relating to a geographic region of a network, wherein the geographic data comprises information regarding one or more of an average signal strength or an average user count associated with the geographic region; receive, from one of the set of network storage devices, user equipment data including analytics information relating to one or more user equipment of the network; receive, from one of the set of network storage devices, node data including analytics information 

7.    The method of claim 6, wherein:
the coverage index comprises a first key performance indicator that is indicative of network availability, of the network, in different locations throughout the  the capacity index comprises a second key performance indicator that is indicative of an ability of the geographic region and the one or more nodes to support multiple network connections.

information relating to a geographic region of a network, wherein the geographic data 

Instant claims are broader in comparison to patented claim 1. Patented claims are more specific and identify information regarding one or more of an average signal strength and coverage index.

one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive geographic data relating to a geographic region of a network; receive user equipment data relating to user equipment of the network; receive node data corresponding to one or more nodes of the network; associate the user equipment data and the node data with the geographic data based on relative locations of the user equipment, the one or more nodes, and the geographic region;
determine a regional score for the geographic 
generate a recommendation to service the geographic region based on the regional score; and
perform an action based on the recommendation.
 

Note similarities wherein information relating to a geographic region of a network, wherein the geographic data comprises information

Instant claims are broader in comparison to patented claim 1. Patented claims are more specific and identify information regarding one or more of an average signal strength and coverage index.
9.    The device of claim 8, wherein the geographic data includes:
network analytics data, associated with the geographic region, received during a particular period of time, and location information that defines boundaries of the geographic region.
 
    9. The device of claim 6, wherein the one or more processors, when identifying the coverage index, are to: identify the coverage index based on one or more of a signal strength, a signal-to-noise ratio, or a signal transition type associated with each of the one or more user equipment. 

10.    The device of claim 8, wherein the user equipment data includes information distinguishing the user equipment from other user equipment by specifying that the user equipment is inbuilding user equipment.
    10. The device of claim 6, wherein the one or more processors, when identifying the capacity index, are to: identify the capacity index based on one or more of a user count, a user count threshold, or a trigger event 

11.    The device of claim 8, wherein the node data includes information distinguishing the one or more nodes from other nodes by specifying that the one or more nodes are inbuilding nodes. 
    11. The device of claim 3, wherein the one or more processors are further to: assign a respective weight to each of the coverage index and the capacity index, wherein the respective weight is adjustable to be one of coverage-biased, capacity-biased, or balanced; and determine a weighted coverage index and a weighted capacity index based on the respective weight; and wherein the one or more processors, when determining the node score, are to: determine the node score based on the weighted coverage index and the weighted capacity index. 
Note similarities wherein information relating to a geographic region of a network, wherein the geographic data comprises information

Instant claims are broader in comparison to patented claim 1. Patented claims are more specific and identify information regarding one or more of an average signal strength and coverage index.
12.    The device of claim 8, wherein the one or more processors are further configured to: rank the geographic region, with respect to other geographic regions, based on the

wherein the one or more processors, when generating the recommendation, are configured to:
generate the recommendation based on the geographic region being ranked higher than the other geographic regions.


13.    The device of claim 8, wherein the one or more processors are further configured to: identify a coverage index for the geographic region based on the geographic data and the
associated user equipment data; and
identify a capacity index for the geographic region based on the geographic data and the associated node data; and wherein the one or more processors, when 
determine the regional score based on the coverage index and the capacity index.


14.    The device of claim 13, wherein:
the coverage index comprises a first key performance indicator that is indicative of network availability, of the network, in different locations throughout the geographic region, and the capacity index comprises a second key performance indicator that is indicative of an ability of the geographic region and the one or more nodes to support multiple network connections.
    14. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive, from one or more network storage devices, geographic data including data relating to one or more geographic regions of a network, wherein the geographic data comprises information regarding one or more of an average signal strength or an average user count associated with the geographic region; receive, from the one or more network storage devices, user equipment data including data relating to one or more user equipment 


one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive geographic data relating to a geographic region of a network; receive user equipment data relating to user equipment of the network; receive node data corresponding to one or more nodes of the network; associate the 
determine a regional score for the geographic region based on the geographic data, the associated user equipment data, and the associated node data;
generate a recommendation to service the geographic region based on the regional score; and
perform an action based on the recommendation.
 


16.    The non-transitory computer-readable medium of claim 15, wherein the geographic data includes:
network analytics data, associated with the geographic region, received during a particular period of time, and
location information that defines boundaries of the geographic region.
 
    16. The non-transitory computer-readable medium of claim 14, wherein the one or more instructions, that cause the one or more processors to identify the respective coverage index, cause the one or more processors to: identify the respective coverage index based on one or more of a signal strength, a signal-to-noise ratio, or a signal transition type associated with 

17.    The non-transitory computer-readable medium of claim 15, wherein the user equipment data includes information distinguishing the user equipment from other user equipment by specifying that the user equipment is inbuilding user equipment.
    17. The non-transitory computer-readable medium of claim 14, wherein the one or more instructions, that cause the one or more processors to identify the respective capacity index, cause the one or more processors to: identify the respective capacity index based on one or more of a user count, a user count threshold, or a trigger event associated with each of the one or more nodes, wherein the trigger event occurs when the user count satisfies the user count threshold. 

18.    The non-transitory computer-readable medium of claim 15, wherein the node data includes information distinguishing the one or more nodes from other nodes by specifying that the one or more nodes are inbuilding nodes.
    18. The non-transitory computer-readable medium of claim 14, wherein the one or more instructions, that cause the one or more processors to cause the action to be performed, cause the one or more processors to: generate a map of the one or more nodes; generate a respective graphical 

19.    The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
rank the geographic region, with respect to other geographic regions, based on the regional score; and
wherein the one or more instructions, that cause the one or more processors to generate the recommendation, cause the one or more processors to:
generate the recommendation based on 
than the other geographic regions.
 


20. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
identify a coverage index for the geographic region based on the geographic data and the associated user equipment data; and
identify a capacity index for the geographic region based on the geographic data and the associated node data; and
wherein the one or more instructions, that cause the one or more processors to determine the regional score, cause the one or more processors to:
determine the regional score based on the coverage index and the capacity index.
 
    20. The method of claim 1, wherein performing the action comprises: transmitting one or more instructions to enable or disable network equipment associated with the one or more nodes.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 15, 5-6, 12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2019/0037465 A1) in view of Tapia (US 2017/0353991 A1).
 	Regarding claim 1, 8 & 15, Srivastava discloses the method, device and non-transitory computer-readable mediuam comprising:
receiving, by a device, geographic data (using the various and numerous individual definitions in the instant specification for geographic data including signal strength, here Srivastava in [0037], discloses signal strength as data received and/or location of activity as associated with particular network nodes [0034]) relating to a geographic region of a network (see [0032], “socio parameters associated with each of the nodes” which includes location as specified in [0034]); 
receiving, by the device, user equipment data (according to applicant instant specification user equipment data may include 
 	receiving, by the device, node data corresponding to one or more nodes of the network (here, applicant’s written description discloses node data as rate of network traffic, a download  volume here [0109] discloses “A) Filter Based Bandwidth Estimation: In an embodiment, the electronic device 100 includes a bandwidth estimation logic to determine an estimated bandwidth (BW.sub.E).  A DCT module keeps track of data Tx/Rx rates”) therefore “rate” of network traffic is considered; 
associating, by the device, the user equipment data and the node data with the geographic data based on relative locations of the user equipment, the one or more nodes, and the geographic region (see [0043], “determining a Socio VoWiFi metric for each of the nodes based on a plurality of socio parameters associated with each of the nodes” and social socio parameters may include social activities, connection status, quality parameters, and a growth poll period. The social activities may include time of user activity, and location of user activity. );

 	determining (see “estimation”), by the device, a regional score (according to instant specification, geographic region may be “one or more nodes”, therefore, [0108] a “Performance Score 
	
wherein the coverage index and the capacity index area identified based on the geographic data ([0032] The determining the performance of each of the nodes may include:.. socio parameters associated with each of the nodes, [0033] The plurality of socio parameters may include social activities, [0034] The social activities may include time of user activity, and location of user activity.);
	Srivastava does not specifically disclose however Tapia discloses generating, by the device (see mobile devices that can be computing nodes listed in [0016]/fig. 1), a recommendation to service the geographic region (computing nodes contain network fix application that may include root cause analysis module and recommendation module based on “scores” see [0016]); 
Srivastava does not specifically disclose however Tapia performing, by the device, an action based on the recommendation 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Tapia with that of Srivastava. Doing so would improve business reputation, prevent loss of revenue and customer base (Tapia [0003]).

 	Regarding claim 5, 12 & 19, Srivastava in view of Tapia disclose a method of claim 1, device of 8 and non-transitory computer readable medium of 15, further comprising:
ranking the geographic region, with respect to other geographic regions, based on the regional score (see [0031], “the recommendation model 120 can generate a ranking list”); and
wherein generating the recommendation comprises:
generating the recommendation based on the geographic region being ranked higher than the other geographic regions  ([0070], “[0070] At block 605, the prioritization module 211 ranks network fix for each poor performing node in descending order of priority using a trained machine learning model 605.”).
Regarding claims 6, 13 and 20, Srivastava in view of Tapia disclose the method, device and non-transitory computer-readable medium of claims 1, 8 and 20; wherein the one or more processors are further configured to:
identify the coverage index  (this specific parameter is discussed in cross layer score in [0120]) based on the geographic data and the associated user equipment data (see [0033]-[0034], disclose parameters relate to user equipment data sucha as connection status, activities, user activity and location); and
identify the capacity index (this specific parameter is discussed in [0117], “capacity”) based on the geographic data and the associated node data (see [0033]-[0034], disclose parameters relate to user equipment data sucha as connection status, activities, user activity and location)



Claims 2, 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2019/0037465 A1) in view of Tapia (US 2017/0353991 A1) in view of Rathod (US 2018/0350144 A1).
 	Regarding claims 2, 9 & 16, Srivastava in view of Tapia disclose the method of claim 1, device of claim 8 and computer-
network analytics data, associated with the geographic region, received during a particular period of time (see [0099], “ocio parameters comprise social 
activities, connection status, quality parameters, and a growth poll period.  The social activities comprise time, location, and user activity.  The quality 
parameters comprise time, location, and user activity.” And/or [0103], “minimum time period”) , and
Srivastava et al. in view of Tapia do not specifically disclose however Rathod discloses location information that defines boundaries of the geographic region (boundary of location regions [0091]).
	It would have been obvious to one of ordinary skill in the art the time of filing to combine the teachings of Rathod with Srivastava et al. in view of Tapia. Doing so would conform to well-known standards in the art of invention.


Claim 3, 10 & 17 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2019/0037465 A1) in view of Tapia (US 2017/0353991 A1) in view of Reiley et al. (US 2018/0357907 A1).
 	Regarding claims 3, 10 & 17, Srivastava in view of Tapia disclose the method of claim 1, device of claim 10 and computer-readable medium of claim 15, wherein the user equipment data includes information Srivastava in view of Tapia do not specifically disclose however Reiley discloses distinguishing the user equipment from other user equipment by specifying that the user equipment is in building user equipment (see indoor location of user mobile computing device in [0091]).
	It would have been obvious to one of ordinary skill in the art the time of filing to combine the teachings of Reiley with Srivastava et al. in view of Tapia. Doing so would conform to well-known standards in the art of invention.

Claim 4, 11 & 18 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2019/0037465 A1) in view of Tapia (US 2017/0353991 A1) in view of BELGHOUL et al. (US 2016/0295482 A1).
 	Regarding claims 4, 11 & 18, Srivastava in view of Tapia disclose the method of claim 1, device of claim 8 and computer-readable medium of claim 15. They do not specifically disclose however Belghoul discloses wherein the node data includes information distinguishing the one or more nodes from other nodes by specifying that the one or more nodes are in building nodes ([0122], detect access points are indoor).

	It would have been obvious to one of ordinary skill in the art the time of filing to combine the teachings of Rathod with Srivastava et al. in view of Tapia. Doing so would conform to well-known standards in the art of invention.

Allowable Subject Matter

Claims 7, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643